

116 S5061 IS: Housing Supply and Affordability Act
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5061IN THE SENATE OF THE UNITED STATESDecember 17, 2020Ms. Klobuchar (for herself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize a grant program for the development and implementation of housing supply and affordability plans, and for other purposes.1.Short titleThis Act may be cited as the Housing Supply and Affordability Act.2.Local housing policy grant program(a)DefinitionsIn this section:(1)DepartmentThe term Department means the Department of Housing and Urban Development.(2)Eligible entityThe term eligible entity means a State, a political subdivision of a State, a regional coalition of political subdivisions of States, or an Indian Tribe that—(A)demonstrates, with respect to the area under the jurisdiction of the State, political subdivision, regional coalition, or Indian Tribe—(i)rising housing costs or a reasonable expectation that housing costs will rise in the area; and(ii)a pattern of imbalance between the availability of jobs and housing in the area;(B)if applying for a planning grant—(i)intends to develop, or is in the process of developing, a housing policy plan; and(ii)demonstrates an intent to use a portion of the planning grant to engage with community stakeholders in developing a housing policy plan; and(C)if applying for an implementation grant—(i)has adopted and plans to implement, or is in the process of implementing, a housing policy plan; and(ii)demonstrates the engagement of community stakeholders in developing the housing policy plan.(3)Housing policy planThe term housing policy plan means a comprehensive plan of an eligible entity to, with respect to the area under the jurisdiction of the eligible entity—(A)increase the housing supply in the area, while avoiding the displacement of the residents of the area; (B)increase the affordability of housing in the area; and(C)reduce barriers to housing development in the area.(4)Implementation grantThe term implementation grant means a grant awarded under subsection (b).(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Planning grantThe term planning grant means a grant awarded under subsection (c).(7)SecretaryThe term Secretary means the Secretary of Housing and Urban Development, acting through the Assistant Secretary for Community Planning and Development, in coordination with—(A)the Office of Economic Resilience of the Office of Community Planning and Development of the Department;(B)the Office of Policy Development and Research of the Department;(C)the Office of Fair Housing and Equal Opportunity of the Department; and(D)the Office of Housing of the Department.(8)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(b)Planning grantsThe Secretary may award grants on a competitive basis to eligible entities for the purpose of developing and evaluating housing policy plans.(c)Implementation grantsThe Secretary may award grants on a competitive basis to eligible entities for the purpose of implementing housing policy plans.(d)Applications(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity that—(A)has or is likely to develop a housing policy plan that will—(i)improve housing supply and affordability;(ii)reduce barriers to affordable housing development; and(iii)avoid the displacement of residents by new housing developments in the area under the jurisdiction of the eligible entity;(B)intends to leverage and efficiently use funds from another Federal, State, or local assistance program relating to housing in developing or implementing a housing policy plan, including—(i)the Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); or(ii)the HOME Investment Partnerships Program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.);(C)intends to—(i)increase the supply and affordability of housing that is located—(I)near local transportation options; and(II)in areas in which a significant or expanding supply of jobs is concentrated; and(ii)coordinate with local transportation and workforce agencies in accomplishing the increase described in clause (i); or(D)is a regional coalition of political subdivisions of States.(3)Degree of priority commensurate with degree of complianceThe Secretary shall base the degree of priority given to an eligible entity under paragraph (2) on the number of subparagraphs under that paragraph that the eligible entity has satisfied, relative to the number of such subparagraphs that each other eligible entity applying for a grant under this section has satisfied.(e)Matching requirement(1)In generalAn eligible entity that receives a grant under this section shall provide non-Federal contributions in an amount equal to the amount of the grant.(2)Eligible matching fundsIf an eligible entity uses funds from another Federal assistance program relating to housing in developing or implementing a housing policy plan for which the eligible entity also receives a grant under this section, any non-Federal contribution made by the eligible entity as part of that Federal assistance program shall be counted towards the requirement under paragraph (1).(f)Use of funds(1)Planning grantsAn eligible entity receiving a planning grant may use funds from the planning grant to finance activities to help develop and evaluate a housing policy plan, including—(A)technical assistance;(B)market evaluations;(C)code writing assistance;(D)design options; and(E)stakeholder outreach and education.(2)Implementation and planning grantsAn eligible entity receiving a grant under this section shall use a portion of the funds from the grant to submit the report required under subsection (g)(1).(g)Reports and study(1)Grant recipient reportsNot later than 180 days after the date on which an eligible entity receives a grant under this section, and not less frequently than quarterly thereafter for a 3-year period, the eligible entity shall submit to the Secretary a report that includes—(A)a description of the expenditures the eligible entity has made with funds from the grant;(B)for an eligible entity receiving a planning grant, a summary of the progress of the eligibility entity towards finalizing a housing policy plan; and(C)for an eligible entity receiving an implementation grant, data relating to the success of the implementation of the housing policy plan of the eligible entity.(2)Secretary study and report(A)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall conduct a study on—(i)the impact of implementation grants and planning grants on the areas under the jurisdiction of eligible entities receiving those grants; and(ii)successful strategies from housing policy plans that were impactful in—(I)expanding the housing supply; and(II)increasing the quantity of quality and affordable housing, while avoiding the displacement of the residents of an area.(B)ReportNot later than 1 year after the date on which the Secretary completes the study required under subparagraph (A), the Secretary shall submit to the appropriate committees of Congress a report on the study. (h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2021 through 2025 $300,000,000 to carry out this Act.